ALTENBERND, Acting Chief Judge,
Concurring.
I fully concur in this opinion because the ease law concerning the offense of loitering and prowling is very restrictive. I point out, however, that this case involves two sixteen-year-old boys who were hanging out behind a closed store on a school night at 2:30 a.m. Even without the furtive behavior involved in this case, the police ought to have the authority to stop such children to question them about their circumstances. Without regard to whether a criminal curfew is constitutional, the police *1092should have the authority to transport such children either to their homes or to a safe shelter for the night. See T.M. v. State, 784 So.2d 442 (Fla.2001).